                                                                       1
                                                                                                   IN THE UNITED STATES DISTRICT COURT
                                                                       2
                                                                                           IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                       3
                                                                                                               OAKLAND DIVISION
                                                                       4
                                                                           PLEXXIKON INC.,                                   Case No. 4:17-CV-04405 HSG
                                                                       5
                                                                                                 Plaintiff,                  ORDER GRANTING
                                                                       6                                                     ADMISSION OF ATTORNEY
                                                                                  v.                                         PRO HAC VICE
                                                                       7
                                                                           NOVARTIS PHARMACEUTICALS
                                                                       8   CORPORATION,
                                                                       9                         Defendant.
                                                                      10
U NITED S TATES D ISTRICT C OURT




                                                                                  Nicole M. Jantzi, an active member in good standing of the bars of the District of
                            For the Northern District of California




                                                                      11
                                                                           Columbia and the State of New York, whose business address and telephone number is
                                                                      12
                                                                           McDermott Will & Emery LLP, 500 North Capitol Street, N.W., Washington, DC 20001, (202)
                                                                      13
                                                                           756-8213, having applied in the above-entitled action for admission to practice in the Northern
                                                                      14
                                                                           District of California on a pro hac vice basis, representing Defendant Novartis Pharmaceuticals
                                                                      15
                                                                           Corporation,
                                                                      16
                                                                                  IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and
                                                                      17
                                                                           conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac
                                                                      18
                                                                           vice. Service of papers upon and communication with co-counsel designed in the application will
                                                                      19
                                                                           constitute notice to the party. All future filings in this action are subject to the requirements
                                                                      20
                                                                           contained in General Order No. 45, Electronic Case Filing.
                                                                      21

                                                                      22   DATED:            6/3/2021                  By:
                                                                                                                                     Hon. Haywood S. Gilliam, Jr.
                                                                      23                                                            United States District Court Judge
                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                        ORDER RE PRO HAC VICE APPLICATION
                                                                                                                                                                  [JANTZI]
                                                                                                                                              CASE NO. 4:17-CV-04405 HSG
